Citation Nr: 1234239	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from June 1972 to January 1979. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability is etiologically related to his period of active service.

2.  No right ear hearing loss disability has been present during the pendency of the claim.

3.  The Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims for service connection for left ear hearing loss disability and tinnitus.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ear hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

As to the claim of service connection for right ear hearing loss disability, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided a fully VCAA-compliant notice letter with regard to his claim in October 2008.  

The record also reflects that although all required measures have been taken to obtain service treatment records (STRs), these records are unavailable as noted in a February 2009 VA Finding of Unavailability.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes that the Veteran has stated that he was not treated in service for either hearing loss or tinnitus.  All available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

The Veteran was afforded appropriate a VA examination for his claim on appeal in December 2009.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma during his Army service, to include exposure to noise associated with his duties as a platoon leader and aviation officer.  He indicated in his testimony that he had noticed hearing trouble and ringing in the ears while serving in tank gunnery.  He felt it was temporary and it would go away.  He then noticed it again when he was in aviation.  

The Veteran's DD 214s confirm that his military occupational specialties included aviation officer and armor officer.  His record is generally consistent with his assertions as to acoustic trauma in service.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service. 

Service treatment records are not available.  

Post service records include a September 2008 opinion from D.G., of Gibson's Hearing Technologies.  D.G. indicated that he reviewed the Veteran's history.  He noted that the Veteran had bilateral hearing loss and tinnitus.  The hearing loss on the left side appeared to be mixed, with a sensorineural component, which was in D.G.'s opinion consistent with acoustic trauma.  He felt it was at least as likely as not the result of unprotected noise exposure from the Veteran's military duties in the Army Tank Core and as a AH-1G Attack Helicopter pilot.  He noted that the Veteran claimed there was no other noise exposure in his history.  

The Veteran was afforded a VA audiological evaluation dated in December 2009, which shows that pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
15
20
20
20
18.75
LEFT
55
50
60
55
55
55

Speech recognition was 98 percent in the right ear and 50 percent in the left ear.  

The examiner made a diagnosis of moderate to moderate severe sensorineural hearing loss in the left ear.  Tinnitus was also noted.  The examiner noted that the right ear was clinically normal and without hearing loss.  The examiner opined that the hearing loss shown was not typical of acoustic trauma and noise-induced hearing loss.  The examiner further stated that an ABR exam and follow-up ENT examination should be performed to evaluate the underlying cause of the hearing loss.  

The Veteran testified before the undersigned that the Veteran noticed hearing loss and tinnitus initially and intermittently in service following exposure to loud noises.  

The medical evidence confirms the Veteran currently has left ear hearing loss disability, as defined by VA regulation, as well as tinnitus.  Moreover, the medical opinion evidence is at least in equipoise as to whether the current hearing loss is related to acoustic trauma in service.  

Furthermore, the Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony of the Veteran, the Board finds his assertions of left ear hearing loss and ringing in the ears dating back to service to be credible.  The Board has no significant substantive reason to doubt the credibility of the Veteran's testimony and statements included in his claim.  On the contrary, the Board found the Veteran to be candid generally free from exaggeration as to this issue.  The Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for left ear hearing loss disability and tinnitus. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for left ear hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b) ; 38 C.F.R. § 3.102.

As to the right ear, the Board notes that there is no current disability.  Hearing in that ear is within normal limits and does not meet the criteria for hearing loss found at 38 C.F.R. § 3.385.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a disability of right ear hearing loss has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have right ear hearing loss disability; he has accordingly not shown a current disorder for which service connection can be granted. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich, 104 F.3d 1328.  As a layperson, the Veteran is not competent to render a diagnosis of a right ear hearing loss disability.  As there is no competent medical evidence of the presence of a right ear hearing loss disability during the pendency of this claim, the claim as to right ear hearing loss disability must be denied.


ORDER

Service connection for left ear hearing loss disability is granted.

Service connection for right ear hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


